           Case 1:21-cv-00288-N/A Document 1          Filed 06/14/21    Page 1 of 5




UNITED STATES COURT OF INTERNATIONAL TRADE                                      FORM 3

CVB, Inc.,

                       Plaintiff,

      v.                                                 SUMMONS

United States,                                           Case No. 21-cv-00288

                       Defendant.

TO:    The Attorney General of the United States and the U.S. International Trade Commission:

       PLEASE TAKE NOTICE that a civil action has been commenced pursuant to 28
       U.S.C. § 1581(c) to contest the determination described below.



                                                          /s/ Maria Toscano
                                                           Clerk of the Court




1.     Name and Standing of Plaintiff

       The name of the Plaintiff is CVB, Inc. (“CVB” or “Plaintiff”). CVB is a U.S. importer of
       merchandise subject to the determination being challenged in this action. As such, CVB
       is an “interested party” within the meaning of 19 U.S.C. § 1677(9)(A) and 28 U.S.C. §
       2631(k)(1). CVB also actively participated a party in the administrative proceeding that
       led to the determination being challenged. Accordingly, CVB has standing to commence
       this action pursuant to 19 U.S.C. § 1516a(d) and 28 U.S.C. § 2631(c).

2.     Brief Description of Contested Determination

       Plaintiff contests the final affirmative injury determinations issued by the U.S.
       International Trade Commission (“ITC”) in the antidumping duty (“AD”) and
       countervailing duty (“CVD”) investigations that the ITC conducted concerning Mattresses
       from Cambodia, China, Indonesia, Malaysia, Serbia, Thailand, Turkey, and Vietnam [Inv.
       Nos. 701-TA-645 and 731-TA-1495–1501 (Final)] (collectively, the “ITC’s Final
       Determinations”) that, in connection with final determinations issued by the U.S.
       Department of Commerce (“DOC”) in the AD and CVD investigations concerning
       mattresses from various countries on March 25, 2021 (collectively, the “DOC’s Final
       Case 1:21-cv-00288-N/A Document 1              Filed 06/14/21     Page 2 of 5



     Determinations”), led to the issuance of antidumping duty orders concerning Mattresses
     from Cambodia, Indonesia, Malaysia, Serbia, Thailand, Turkey, and Vietnam (collectively,
     the “DOC’s AD Orders”) and a countervailing duty order concerning Mattresses from
     China (the “DOC’s CVD Order”) that were published on May 14, 2021.

3.   Date of Determination

     The ITC’s Final Determinations were issued on May 10, 2021, and the notice relating to
     the ITC’s Final Determinations was published in the Federal Register on May 14, 2021.
     Subsequent to the publication of the DOC’s Final Determinations in the Federal Register
     on March 25, 2021, and in connection with the publication of the ITC’s Final
     Determinations, notices relating to the DOC’s AD Orders and the DOC’s CVD Order
     were published in the Federal Register on May 14, 2021.

4.   If applicable, date of publication in Federal Register of notice of contested determination

     The notice relating to the ITC’s Final Determinations was published in the Federal
     Register on May 14, 2021. See Mattresses from Cambodia, China, Indonesia, Malaysia,
     Serbia, Thailand, Turkey, and Vietnam, 86 Fed. Reg. 26545 (May 14, 2021). The notice
     relating to the DOC’s AD Orders was published in the Federal Register on May 14,
     2011. See Mattresses from Cambodia, Indonesia, Malaysia, Serbia, Thailand, the
     Republic of Turkey, and the Socialist Republic of Vietnam: Antidumping Duty Orders and
     Amended Final Affirmative Antidumping Determination for Cambodia, 86 Fed. Reg.
     26460 (May 14, 2021). The notice relating to the DOC’s CVD Order was published in
     the Federal Register on May 14, 2021. See Mattresses from the People’s Republic of
     China: Countervailing Duty Order, 86 Fed. Reg. 26463 (May 14, 2021).


                                           Name, Address, Telephone Number and
                                           E-mail Address of Plaintiff’s Attorney

                                           Geoffrey M. Goodale
                                           DUANE MORRIS LLP
                                           505 9th Street. N.W. – Suite 1000
                                           Washington, DC 20004
                                           Tel. No: 202-776-5211
                                           E-mail: gmgoodale@duanemorris.com

                                           Counsel to CVB, Inc.


     /s/ Geoffrey M. Goodale

     Signature of Plaintiff's Attorney

     June 14, 2021
     Date
         Case 1:21-cv-00288-N/A Document 1            Filed 06/14/21    Page 3 of 5


                       SERVICE OF SUMMONS BY THE CLERK

This is an action described in 28 U.S.C. § 1581(c) to contest a determination listed in section
516A(a)(2) of the Tariff Act of 1930, as amended (19 U.S.C. § 1516a(a)(2)). Pursuant to Rule
3(a)(2), this action is commenced by filing a summons only. Pursuant to Rules 4(a)(1) and (4),
the Clerk of the Court is requested to make service of the summons on each of the following
named defendants:

UPON THE UNITED STATES:
Attorney-in-Charge                                      Jeanne Davidson, Director
International Trade Field Office                        Attorney-in Charge
National Courts Section                                 Civil Division
Commercial Litigation Branch                            Commercial Litigation Branch
U.S. Department of Justice                              U.S. Department of Justice
26 Federal Plaza, Room 346                              1100 L Street, NW
New York, NY 10278                                      Washington, DC 20530

UPON THE UNITED STATES
INTERNATIONAL TRADE COMMISSION:
Lisa R. Barton
Secretary to the Commission
U.S. International Trade Commission
500 E Street SW
Washington, DC 20436

UPON THE UNITED STATES DEPARTMENT
OF COMMERCE:
Michelle O. McClelland
Assistant General Counsel for Administration
and Transaction, performing the non-exclusive
duties of the General Counsel
U.S. Department of Commerce
Mail Stop 5875 HCHB
14th and Constitution Avenue, NW
Washington, DC 20230

Robert Heilferty
Chief Counsel for Enforcement and Compliance
Office of the Chief Counsel for Trade
Enforcement and Compliance
International Trade Administration
U.S. Department of Commerce
1401 Constitution Avenue, NW
Washington, DC 20230
          Case 1:21-cv-00288-N/A Document 1            Filed 06/14/21     Page 4 of 5




                                CERTIFICATE OF SERVICE

        I hereby certify that, on June 14, 2021, I caused a copy of the attached Summons in Case
Number 21-cv-00288 to be served by certified mail, return receipt requested [or registered mail,
return receipt requested for entities outside of the United States], on the following parties:

       Attorney-in-Charge                                   Jeanne Davidson, Director
       International Trade Field Office                     Attorney-in Charge
       National Courts Section                              Civil Division
       Commercial Litigation Branch                         Commercial Litigation Branch
       U.S. Department of Justice                           U.S. Department of Justice
       26 Federal Plaza, Room 346                           1100 L Street, NW
       New York, NY 10278                                   Washington, DC 20530
       The Honorable Lisa R. Barton                         Michelle O. McClelland
       Secretary                                            Assistant General Counsel
       U.S. International Trade Commission                  U.S. Department of Commerce
       500 E Street, S.W.                                   14th and Constitution Avenue, NW
       Washington, D.C. 20436                               Washington, DC 20230

       Robert Heilferty                                     Yohai Baisburd, Esq.
       Chief Counsel for Enforcement & Compliance           Cassidy Levy Kent (USA) LLP
       Office of the Chief Counsel for Trade                900 19th Street, N.W. – 4th Floor
       International Trade Administration                   Washington, D.C. 20006
       U.S. Department of Commerce
       1401 Constitution Avenue, NW
       Washington, DC 20230

       Grace W. Kim, Esq.                                   Kristin H. Mowry, Esq.
       Kelley, Drye & Warren LLP                            Mowry & Grimson, PLLC
       Washington Harbour, Suite 400                        5335 Wisconsin Avenue, N.W.
       3050 K Street, N.W.                                  Suite 810
       Washington, D.C. 20007                               Washington, D.C. 20015

       Camelia C. Mazard, Esq.                              David M. Schwartz, Esq.
       Doyle, Barlow & Mazard PLLC                          Thompson Hine LLP
       1776 K Street, N.W. – Suite 200                      1919 M Street, N.W. – Suite 700
       Washington, D.C. 20006                               Washington, D.C. 20036

       J. David Park, Esq.                                  Jonathan T. Stoel, Esq.
       Arnold & Porter Kaye Scholer LLP                     Hogan Lovells US LLP
       601 Massachusetts Avenue, N.W.                       555 Thirteenth Street, N.W.
       Washington, D.C. 20001                               Washington, D.C. 20004


                                              Page 1 of 2
  Case 1:21-cv-00288-N/A Document 1                Filed 06/14/21   Page 5 of 5




Edmund W. Sim, Esq.                                   Eric C. Emerson, Esq.
Appleton Luff Pte Ltd.                                Steptoe & Johnson LLP
1025 Connecticut Avenue, N.W.                         1330 Connecticut Avenue, N.W.
Suite 1000                                            Washington, D.C. 20036-1795
Washington, D.C. 20036

Mrs. Pradnyawati                                      Oagir Volkan AGAR
Director of Trade of Defense                          Republic of Turkey Ministry of Trade
Ministry of Trade of Indonesia                        T.C. Ticaret Bakanligi
Jl. M.l.Ridwan Rais. No. 5 Gedung II Lt. 10           Sogutozu Mah. 2176.Sk. No: 63 06530
Jakarta Pusat, Indonesia 10110                        Cankaya, Ankara, Turkey

Dogus Tozanli                                         Kevin Pandowo
Istanbul Exporters’ Association                       PT. Romance Bedding and Furniture
Istanbul Ihracatci Birlikleri Genel Sekreterligi      Jalan Sukarela No. 5,
Cobancesme Mevkii, Sanayi Caddesi DTK                 Penjaringan, Jakarta Utara,
Yenibosna                                             Indonesia
34197 Istanbul Turkey

Mr. Wijayanto
Embassy of Indonesia
2020 Massachusetts Avenue, N.W.
Washington, D.C. 20036



                                                      /s/ Geoffrey M. Goodale
                                                      Geoffrey M. Goodale
                                                      Duane Morris LLP
                                                      505 9th Street, N.W. – Suite 1000
                                                      Washington, D.C. 20004
                                                      Tel: 202-776-5211
                                                      gmgoodale@duanemorris.com




                                        Page 2 of 2
